                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Shahid Hassan Muslim,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:16-cv-00433-FDW
                                      )
                 vs.                  )
                                      )
       Erwin Carmichael, et al,       )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 24, 2019 Order.

                                               April 24, 2019
